Citation Nr: 1103787	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1978 to February 
1982.  

Initially, in a February 2007 decision, the Board of Veterans' 
Appeals (Board) granted service connection for bilateral pes 
planus.  The current matter comes before the Board on appeal from 
a May 2007 rating action in which the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana 
implemented the Board's decision and assigned a 10 percent 
evaluation, effective from February 27, 2004, for the now 
service-connected bilateral pes planus.  

In November 2008, prior to certification of the appeal to the 
Board, the Veteran's attorney submitted a written notice of 
withdrawal of services.  Because the attorney has properly 
withdrawn his appointment as the Veteran representative, and 
because the Veteran has not since notified the Board of any new 
representation, the Board will conclude that the Veteran is 
currently unrepresented in the instant appeal.  See 38 C.F.R. § 
20.608 (2010).


FINDING OF FACT

The service-connected bilateral pes planus is manifested by no 
more than moderate symptomatology-with swelling, characteristic 
callosities, and improvement with the use of orthopedic shoes or 
appliances has been demonstrated.  However, pain on manipulation, 
and objective evidence of a marked deformity, have not been 
shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issue adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

As the May 2007 rating action implemented the Board's grant of 
service connection, the Veteran's claim has been substantiated.  
His filing of a notice of disagreement as to the initial rating 
assigned in that determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2010).  Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the disability at issue, and 
included a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The Veteran was 
thus informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular ratings 
above the initial evaluation that the RO assigned.  Therefore, 
the Board finds that the Veteran has been informed of what was 
necessary to achieve a higher initial rating for the service-
connected disability at issue.

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  The 
law provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the record contains the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, records from the Social 
Security Administration and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in May 2004 and May 
2009.  The reports from these examinations reflect that the 
examiners reviewed the Veteran's past medical history, recorded 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  While the Veteran was afforded 
a hearing before a Veteran's Law Judge in connection with his 
then pending claim of entitlement to service connection for pes 
planus, he has not request a hearing in connection with his 
increased rating claim.  Thus, the Board will proceed to a 
decision.  

II.  Analysis 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Diagnostic Code 5276 [flat feet] is deemed by the Board to be the 
most appropriate code, primarily because it pertains specifically 
to the disability at issue.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
5276.

Bilateral pes planus will be rated as 10 percent disabling with 
moderate symptoms, to include weight-bearing over or medial to 
the great toe, inward bowing of the tendo achillis, as well as 
pain on manipulation and use of the feet.

A severe disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and characteristic 
callosities, will be rated as 30 percent disabling where 
bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "severe," "pronounced" and "marked" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6 (2010).  The Board observes in passing that 
'moderate' is generally defined as "tending toward the mean or 
average amount or dimension."  See Merriam-Webster's Collegiate 
Dictionary, 798 (11th 2003).  "Severe" is generally defined as 
"of a great degree: serious." Id. at 1140. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing. 38 
C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2010).

The Veteran's service-connected flat feet are currently rated 10 
percent disabling.  As previously noted herein, the next higher 
evaluation of 30 percent disability requires objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met].  Compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  See 
also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 
38 C.F.R. § 4.7 is not applicable when the ratings criteria are 
successive and not variable).  

With respect to pain on manipulation and use accentuated, during 
the May 2009 VA examination, the Veteran reported that he has 
near constant pain in his feet and that he will occasionally 
experience sharp pains at night that will wake him up.  He also 
reported that he can only stand for five to ten minutes and walk 
half a mile due to his foot pain.  On physical examination, it 
was noted that the Veteran was tender along the dorsum of his 
feet and the lateral aspect of his metatarsal heads.  
Notwithstanding the Veteran's complaints of pain, the VA examiner 
specifically noted that the soles of the Veteran's feet were not 
tender to palpation and that his pes planus deformity is not the 
site of the Veteran's current pain symptoms.  

The Veteran's feet were also closely examined during a May 2004 
VA examination.  In his report, the VA examiner recorded the 
Veteran's complaints of pain while walking and standing.  The 
examiner also documented that the Veteran measured 5' 10" tall 
and weighed 335 pounds and concluded that "he is extremely obese 
and the pain [in his feet] is coming from his weight."     

The Board notes that the Veteran is competent to report 
experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Veteran is not, however, competent to report the 
source of his pain.  In this regard the Board notes that the 
Veteran does not have the requisite medical training or 
experience to comment on complex medical questions such as the 
etiology of his foot pain.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the 
competent evidence of record indicates that the Veteran's 
bilateral foot pain is not the result of his service-connected 
pes planus.  Accordingly, the Veteran's complaints of foot pain 
cannot be considered in the assignment of a higher disability 
rating.  

As noted above, the ratings criteria under Diagnostic Code 5276 
are successive and 38 C.F.R. § 4.7 is not applicable.  
Specifically, various degrees of pain on manipulation and use are 
required in every possible schedular rating under this diagnostic 
code.  [While cognizant that pain is not specifically delineated 
in the criteria for a noncompensable disability rating, the 
ratings criteria refers to "symptoms" in general, which may 
include pain.]  As noted in detail above, multiple medical 
professionals have determined that the Veteran's foot pain is not 
due to his service-connected pes planus.  Pain on manipulation 
and use accentuated has therefore not been demonstrated and a 30 
percent disability rating is not warranted.

For the sake of completeness, the Board notes in passing that the 
evidence of record does not indicate that the Veteran's pes 
planus symptomatology includes a marked deformity.  Indeed the 
May 2009 VA examiner indicated that, while the Veteran had a pes 
planus deformity, he retained full range of motion (inversion, 
eversion, flexion and dorsiflexion) in both of his feet.  The May 
2004 VA examiner noted that there was no vulgar deformity and no 
forefoot damage with mal alignment. 

The Veteran's VA outpatient podiatry treatment records indicate 
that he has callosities on his feet.  See, e.g., a January 2007 
treatment note.   The May 2009 VA examiner also noted that that 
the Veteran had "1+ lower extremity edema bilaterally."  
Characteristic callosities and swelling on use have therefore 
been demonstrated, however there is no indication that these 
symptoms result in a severe disability. 

The Board has reviewed the record in order to ascertain whether 
there are other factors which would allow for the assignment of a 
higher rating.  None have been identified.  The medical evidence 
along with the Veteran's own statements indicates that he has 
callosities and edema.  His foot pain has been medically 
attributed to his obesity.  He does not have marked deformity of 
his feet.  Clearly a severe bilateral pes planus disability has 
not been shown.  

The preponderance of the evidence is against the grant of an 
evaluation greater than 10 percent for bilateral pes planus.  
There is no benefit of the doubt to be resolved, and a rating 
greater than 10% for bilateral pes planus is not warranted. 

As noted above, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca supra.  However, because Diagnostic Code 5276 
is not predicated on a limited range of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson, supra.

Further, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings and found that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  In the instant case, the 
evidence shows that throughout the appeal period the Veteran has 
not evidenced symptomatology warranting a disability rating other 
than the currently-assigned 10 percent.  The May 2004 and May 
2009 VA examinations, along with the outpatient treatment records 
indicate the disability has remained relatively stable at the 10 
percent level throughout the entire appeal period.  

III. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.   However, the Board 
can address the question of whether referral of a disability to 
appropriate VA officials for such consideration is warranted.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected pes 
planus.  The medical evidence fails to demonstrate symptomatology 
of such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his pes planus.  In fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates that 
the Veteran works is unemployed.  See the May 2009 VA 
examination.  However, the fact that the Veteran is currently 
unemployed is not determinative.  The ultimate question is 
whether the Veteran, because of his service-connected disability, 
is incapable of performing the physical and mental acts required 
by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In this case, there is no medical evidence that the 
Veteran's pes planus would have marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of any 
other reason why an extraschedular rating should be assigned.  
Accordingly, the Board concludes that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


